           Case 2:18-cv-01800-JLR-BAT Document 131 Filed 11/25/20 Page 1 of 1




 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8
     DANIEL JAY PEREZ,
 9
                                Plaintiff,                 CASE NO. 2:18-cv-01800-JLR-BAT
10                                                         ORDER GRANTING MOTION TO
             v.
                                                           RENOTE AND SUPPLEMENT
11
     CALVIN COGBURN, et al.,
12
                                Defendants.
13
            The Court GRANTS Plaintiff’s motions to Renote (Dkt. 125) and to supplement his
14
     motion to compel discovery (Dkt 127) and ORDERS:
15
            (1)     The motion to compel discovery, Dkt. 123, is renoted for December 4, 2020. Any
16
     reply plaintiff wishes to file must be filed no later than December 4, 2020.
17
            (2)     Plaintiff's supplement to his motion to compel, Dkt. 127, shall be considered
18
     along with plaintiff's motion to compel. Dkt. 123.
19
        The Clerk shall provide a copy of this order to the parties.
20
            DATED this 25 th day of November 2020.
21

22

23
                                                             A
                                                          BRIAN A. TSUCHIDA
                                                          United States Magistrate Judge


     ORDER GRANTING MOTION TO RENOTE
     AND SUPPLEMENT - 1
